
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.22



PROMISSORY NOTE


US$5,814,742.00   Seattle, Washington
, 2001

    FOR VALUE RECEIVED AND ACKNOWLEDGED, the undersigned, PORT LUDLOW ASSOCIATES
LLC, a Washington limited liability company ("Maker"), hereby promises to pay
collectively to POPE RESOURCES, a Delaware limited partnership ("Holder"), or
order, the principal sum of FIVE MILLION EIGHT HUNDRED FOURTEEN THOUSAND SEVEN
HUNDRED FORTY-TWO DOLLARS (US$5,814,742.00), with interest on the unpaid
principal balance at an annual rate of ten percent (10%) compounded annually.
Payments under this Note shall be made pursuant to the terms of that certain
Subordination and Release Agreement of even date herewith (the "Subordination
and Release Agreement") upon the transfer and conveyance of residential lots, as
further described therein. All principal and accrued interest not previously
paid pursuant to the Subordination and Release Agreement shall be due and
payable on the third (3rd) anniversary of the date of this Note.

1.The unpaid balance of principal and interest under this Note may be prepaid in
full or in part by Maker without penalty at any time. All payments shall be
applied first to accrued interest and thereafter to principal.

2.This Note is secured by a Deed of Trust of even date herewith, to Jefferson
Title Company, as Trustee (the "Deed of Trust"), on the residential lots in the
unincorporated master planned resort area commonly known as Port Ludlow,
Jefferson County, Washington, as more particularly described in the Deed of
Trust.

3.Principal and interest shall be payable at the offices of Pope Resources at
19245 Tenth Avenue N.E. Poulsbo, Washington 98370, or at such other place as the
Holder or holders of this Note may designate from time to time in writing.

4.The occurrence of any of the following events shall, at the election of the
Holder or holders of this Note, make the entire unpaid balance of the principal
amount of this Note immediately due and payable without notice of default,
notice or demand for payment, protest or notice of non-payment or dishonor, or
any other notices or demands of any kind or character (except for any notices
expressly required under the Deed of Trust or under the Subordination and
Release Agreement):

(a)Any failure by Maker to make any payment on or before the date payment is due
or to perform or observe any other obligation under this Note, if such failure
continues for a period of five (5) days after written notice.

(b)Any failure on the part of Maker to perform or observe any of the obligations
under the Deed of Trust, if (i) in the event of a failure to perform or observe
any obligation requiring only the payment of money by Maker to the beneficiary
under the Deed of Trust, such failure continues for a period of ten (10) days
after written notice from the beneficiary, or (ii) in the event of a failure to
perform or observe any other obligation under the Deed of Trust, such failure
continues for a period of thirty (30) days after written notice to Maker from
the beneficiary under the Deed of Trust, or for such longer period as may be
reasonably required to cure such failure (provided that Maker promptly commences
such cure upon receipt of notice from the beneficiary and diligently prosecutes
such cure to completion).

(c)Any failure on the part of Maker to perform or observe any of the obligations
under the Subordination and Release Agreement, subject to any cure period
provided for in the Subordination and Release Agreement.

1

--------------------------------------------------------------------------------



5.Failure of the Holder or holders of this Note to exercise the acceleration
option set forth in Paragraph 4 above upon the occurrence of any event
enumerated in Paragraph 4 shall not constitute waiver of the right to exercise
such option on the subsequent occurrence of any of the events enumerated in such
provision.

6.Principal and interest shall be payable in lawful money of the United States
of America which shall be legal tender in payment of all debts and dues, public
and private, at the time of payment. Maker waives presentment, demand for
payment, notice of non-payment, protest, notice of protest, and any and all
other notices or demands in connection with the delivery, acceptance,
performance, default, or enforcement of this Note (except for any notices
expressly required under the Deed of Trust or under the Subordination and
Release Agreement). Maker consents to any and all assignments of this Note,
extensions of time, renewals, and waivers that may be made or granted by the
Holder or holders of this Note.

7.If action be instituted in connection with this Note (including, without
limitation, any proceedings for collection hereof in any bankruptcy matter or
case), Maker promises to pay the Holder or holders of this Note all reasonable
fees and costs in connection with such action, including, without limitation,
reasonable attorneys' fees incurred in good faith.

8.Any and all notices or other communications required or permitted to be given
under this Note shall be given in writing and sent by certified U.S. mail or by
personal delivery, overnight delivery or telecopier. Any such notice or other
communication shall be deemed to have been given (i) if sent by U.S. mail or
overnight delivery, on the date it is officially recorded as delivered to the
intended recipient by return receipt or equivalent, or (ii) if personally
delivered or delivered by telecopier, upon receipt. Any notice or other
communication to be given to Maker shall be addressed to Port Ludlow Associates
LLC, c/o HCV Pacific Partners LLC, 625 Market Street, Suite 600, San Francisco,
California 94105, Attention: Randall J. Verrue, facsimile number (415) 882-0901,
or any other address in California as Maker may designate from time to time in
writing.

9.If any term or provision of this Note, or the application thereof to any
person or circumstance, shall to any extent be invalid or unenforceable, the
remainder of this Note, or the application of such term or provision to persons
or circumstances other than those to which it is invalid or unenforceable, shall
not be affected thereby, and each term or provision of this Note shall be valid
and enforceable to the fullest extent permitted by law.

10.This Note shall inure to the benefit of Holder's successors and assigns.



    MAKER:  
 
 
PORT LUDLOW ASSOCIATES LLC,
a Washington limited liability company
 
 
By: West Coast Northwest Pacific
Partners LLC, its manager
 
 
By:
/s/ RANDALL J. VERRUE   

--------------------------------------------------------------------------------

      Randall J. Verrue, President

2

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.22



PROMISSORY NOTE
